DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Stoupis (US 20160308345 A1).
As to claim 1, Stoupis discloses: A smart, self-feeding fuse 10 (Fig. 2) comprising a device 10, 12, 16 assembled in one of a sensor configuration (par. 0020) or a gateway configuration (communication functionality; par. 0022, 0030, 0040, 0056), and physically supported by attachment to a Matheus Type C base fuse 5 (see Fig. 2; similarly as in Applicant’s Fig. 3 and 7) in an overhead medium voltage electrical distribution grid (par. 0016; see Fig. 1); 
wherein in the sensor configuration, the device detects currents, identifies transient and permanent faults (par. 0023-0029, 0033, 0037), and sends information on the transient and permanent faults to a control center (Network Control Center NCC; par. 0001, 0017, 0031, 0040); and 
wherein in the gateway configuration, the device enables long-range communication (par. 0022, 0030, 0056).

However, Stoupis suggests that the device and fuse holder are compatible with standard fuse elements or may be retrofit to house non-standard fuse elements (par. 0033).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Stoupis as further suggested by Stoupis, e.g., providing: 
the device physically supported by attachment to a Matheus Type C base fuse;
in order to make the device compatible with a standard or non-standard fuse element.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
As to claim 10, Stoupis, or alternatively, the obvious modification of Stoupis above discloses: wherein a transmission voltage in the overhead medium voltage electrical distribution grid is selected from the group consisting of 15kV, 27 kV and 34 kV (any of the previous group - the transmission voltage may be 5kV to 38kV; par. 0016).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoupis (US 20160308345 A1) as applied to claim 1 above, and further in view of Frey (US 20060197383 A1).
As to claim 5, Stoupis, or alternatively, the obvious modification of Stoupis above does not explicitly disclose:
wherein the device in the sensor configuration differentiates between transient faults generated by short circuit currents and transient faults generated by inrush currents.
However, Frey suggests: 
providing a breaker that is able to differentiate between normal inrush currents of a load, and a short circuit (par. 0004);
in order to limit short circuit current (par. 0004).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Stoupis as further suggested by Frey, e.g., providing: 
wherein the device in the sensor configuration differentiates between transient faults generated by short circuit currents and transient faults generated by inrush currents;
in order to limit short circuit current without disrupting operation due to normal inrush currents.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stoupis (US 20160308345 A1) as applied to claim 1 above, and further in view of Vandevanter (US 20030212473 A1).
As to claim 11, Stoupis, or alternatively, the obvious modification of Stoupis above discloses: A communication network (Fig. 6b) that comprises: 
a. devices 10 in the sensor configuration according to claim 1; and 
b. devices 10  in the gateway configuration according to claim 1; 
wherein the devices in the sensor configuration are associated with the devices in the gateway configuration to form a short-range communication network (short-range, par. 0022, 0027, 0030-0031, 0040, 0056; see also peer-to-peer connections in par. 0066); and 
wherein the devices in the gateway configuration form a long-range MESH communication network (par. 0066).
Stoupis, or alternatively, the obvious modification of Stoupis above does not explicitly disclose:
the short-range communication network in a STAR architecture.
However, Vandevanter suggests a network with a star architecture (par. 0024);
in order to provide a desired communication capacity and response time (par. 0022-0023).
It would have been obvious to one of ordinary skill in the related art(s) before the effective filing date of the claimed invention to modify the device of Stoupis as further suggested by Vandevanter, e.g., providing: 
in a STAR architecture;
in order to provide a desired communication capacity and response time.
Additionally, all claimed elements were known in the prior art and one skilled in the art could have combined/modified the elements as claimed by known methods with no change in their respective functions, and the combination/modification would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 2-4 and 6-9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 2-4 and 6-9, the allowability resides in the overall structure of the device as recited in the dependent claims 2 and 6, including all of the limitations of their base claims and intervening claims, and at least in part, because claims 2 and 6 recite the following limitations: 
“wherein the device in the sensor configuration comprises:
a. a nanocrystalline core current transformer; 
b. a current detector; 
c. a power source; 
d. a supercapacitors bank; 
e. a photovoltaic film; 
f. a high intensity LED ribbon; 
g. a CPU board with memory; 
h. a LoRa radio; 
i. a GPS module; and 
j. an accelerometer module” - claim 2; and
“wherein the device in the gateway configuration comprises:
a. a nanocrystalline core current transformer; 
b. a power source; 
c. a supercapacitors bank; 
d. a photovoltaic film; 
e. a CPU board with memory; 
f. a LoRa radio; 
g. a 6LowPAN radio; 
h. a GPS module; and
i. an accelerometer module” - claim 6.
Berkman (US 20040135676 A1), Berkman (US 20050169056 A1), Hou (US 20080031520 A1), and Henig (US 20120197558 A1) disclose power distribution grids and communications.
Hou (US 20160042904 A1) discloses a smart fuse.
However, none of the prior art, either alone or in combination, can be reasonably construed as adequately teaching the above claimed elements, in combination with the remaining claim limitations.
Further, Examiner has not identified any double patenting issues.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB R CRUM whose telephone number is (571)270-7665. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/JACOB R CRUM/Examiner, Art Unit 2835